 J. D. CANDLER ROOFING COMPANYJ. D. Candler Roofing Company, Inc. and Local 149,United Slate, Tile and Composition Roofers,Damp and Waterproof Workers Association,AFL-CIO. Case 7-CA-17887September 28, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 24, 1981, Administrative Law JudgeWallace H. Nations issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify his remedy,' and to adopt his recommend-ed Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, J. D. CandlerRoofing Company, Inc., Detroit, Michigan, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Administrative Law Judge inadvertently failed to include IisPlumbing & Heating Co.. 138 NLRB 716 (1962), as the rationale for inter-est payments.2 With regard to the make-whole remedy applicable to those employ-ees who remained in Respondent's employ following Respondent's un-lawful withdrawal of recognition of the Union, we note that the appro-priate formula to be applied is that set forth in Ogle Protection Service.Inc., and James L. Ogle. an Individual, 183 NLRB 682 (1970). See alsoMerryweather Optical Co., 240 NLRB 1213 (1979).In addition, Member Jenkins would award interest on the backpay duethe unlawfully discharged employees in accordance with the formula setforth in his dissenting opinion in Olympic Medical Corporation, 250 NLRB146 (1980).DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:Local 149, United Slate, Tile and Composition Roofers,Damp and Waterproof Workers Association, AFL-CIO(the Union), filed a charge against J. D. Candler RoofingCompany, Inc. (Respondent), on June 13, 1980, andamended the charge on June 27, 1980. On July 18, 1980,the Regional Director for Region 7 issued a complaint,which, as amended, alleges that Respondent failed to ex-258 NLRB No. 53ecute a collective-bargaining agreement negotiated be-tween the Union and the Southeastern Michigan RoofingContractors Association, Inc. (SMRCA), a multiem-ployer bargaining agent acting on behalf of Respondent;that Respondent thereafter bypassed negotiations withthe Union and dealt directly with its employees establish-ing wage rates different from those contained in the bar-gaining agreement mentioned above, withdrew its recog-nition of the Union as exclusive collective-bargainingrepresentative of Respondent's employees, and construc-tively discharged employees Jerry Brylewski and WalterRehand and discharged employee Kevin Banks becausethey refused to work under the conditions of employ-ment established by Respondent as a result of its acts setout above; and that by its actions Respondent has violat-ed Section 8(a)(1), (3), and (5) of the National Labor Re-lations Act, as amended, herein called the Act. In itsanswer, Respondent denied all allegations that it violatedthe Act. A hearing was held before me in Detroit,Michigan, on March 4 and 5, 1981. Briefs were receivedfrom Respondent and the General Counsel on or aboutMay 4, 1981.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent is a roofing contractor with its primaryplace of business in Detroit, Michigan. During the yearpreceding issuance of the complaint, Respondent re-ceived gross revenues in excess of $500,000 and pur-chased goods in commerce in excess of $50,000 of whichgoods valued in excess of $15,000 were transported anddelivered to its place of business in Detroit, Michigan,from points located outside the State of Michigan. I findthat Respondent is an employer within the meaning ofthe Act and that it will effectuate the policies of the Actto assert jurisdiction in this case.II1. THE ABOR ORGANIZATION INVOLVEDLocal 149, United Slate, Tile and Composition Roof-ers, Damp and Waterproof Workers Association, AFL-CIO (the Union), is a labor organization within themeaning of the Act.Ill. THE AI.ll-GED UNFAIR ABOR PRACTICESA. Respondent's Membership in the MultiemployerBargaining Association and the Association's AuthorityTo Negotiate a Collective-Bargaining Agreement o::Behalf of RespondentRespondent is one of the oldest roofing contractors inthe Detroit metropolitan area and has been in businessfor over 101 years. There are approximately 260 roofingcontractors in the Detroit metropolitan area, of whom 47or 48 belong to an association known as Roofing Indus-trial Promotion Firm (RIPF). SMRCA is a separateentity utilized by most, if not all, of the members ofRIPF to negotiate collective-bargaining agreements with341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union. Respondent, though not a member of theSMRCA, had for many years prior to 1980 givenSMRCA power to negotiate collective-bargaining agree-ments on its behalf with the Union. For at least the lastthree bargaining sessions preceding the 1980 bargainingsession, SMRCA had sent to each of the companies forwhich it was to bargain a power of attorney and letter ofassent authorizing representation by SMRCA. In each ofthe years prior to the 1980 session, Respondent hadsigned and returned this power of attorney and letter ofassent to SMRCA prior to the beginning of bargaining.Because Respondent was an actual member only inRIPF and not in the bargaining association, it asserts thatit was not individually bound by the agreement reachedbetween SMRCA and the Union in 1980. It asserts that ithad to give express consent through a new power of at-torney and letter of assent to SMRCA to be bound bythe results of the 1980 SMRCA bargaining. A clear state-ment of the test determining when an employer is boundto group action is set forth in Joseph McDaniel, an Indi-vidual Proprietorship d/b/a Custom Colors Contractors, 226NLRB 851, 853 (1976), enfd. sub nom. V.L.R.B. v. Beck-ham, Inc., 564 F.2d 190 (5th Cir. 1977):It is well established that the test to be applied indetermining such obligation is whether the membersof the group have indicated from the outset an un-equivocal intention to be bound in collective bar-gaining by group rather than individual action.The manifestation of an "unequivocal intention"to be bound requires something less, however, thana solemnly executed document signed and sealedwith hot wax. A commitment to bargaining on amultiemployer basis will not be made to depend onthe presence of a formal associational structureamong the bargaining participants or on the formaldelegation of authority from the individual employ-er to the multiemployer group. Nor will the Board,faced with outward manifestations of intent toengage in group bargaining, consider as controllingan employer's private manifestations of dissent. Anemployer who, through a course of conduct or oth-erwise, signifies that it has authorized the group toact in its behalf will be bound by that apparent cre-ation of authority.The 1978 power of attorney and letter of assent ex-ecuted by Respondent in favor of SMRCA in the firstparagraph contains an authorization from Respondent toSMRCA to act as Respondent's agent "for all matterspertaining to the labor agreement now in effect betweensaid roofing contractors and the Union, all amendmentsthereto, and to successor labor agreements until this au-thorization is revoked." The first sentence of the thirdparagraph states, "[t]his authorization shall remain inforce until revoked by written notice to SMRCA and theUnion, which notice, to be effective, must be given inwriting at least 60 days prior to the expiration of thelabor agreement then in effect between SMRCA and theUnion and must coincide with the expiration with suchlabor agreement."Additionally, before the start of negotiations in each ofthe three previous bargaining sessions, the Union hadsent Respondent an inquiry to determine whether Re-spondent intended to be part of the multiemployer bar-gaining unit for that session. The inquiry offered theright of individual bargaining in the event Respondent orany other company to which the inquiry was sentwished to withdraw from the multiemployer bargainingunit.For the 1980 bargaining session, the Union, as was itspractice, notified Respondent well prior to the com-mencement of the negotiations that it must take the re-quired steps to commence individual bargaining if it didnot wish SMRCA to continue representing it in the up-coming negotiations. Respondent did not reply to this in-quiry. Although the evidence is slightly conflicting onthis point, the weight of the evidence would indicate thatRespondent did not execute a power of attorney andletter of assent in favor of SMRCA specifically for the1980 bargaining session. Either SMRCA did not send toRespondent a power of attorney for this session or, inthe event that it did, Respondent never returned it.Other than its failure or silent refusal to give a newpower of attorney to SMRCA for the 1980 bargainingsession, Respondent did nothing to indicate either toSMRCA or the Union that it did not intend to abide bythe results of the negotiations.After the completion of negotiations in each of thepast bargaining sessions a collective-bargaining agree-ment was reached between SMRCA and the Union.Upon ratification of the agreement, and especially thepay scale provisions of the agreement, a summary payscale was sent to each of the companies represented bythe multiemployer bargaining unit. Thereafter, the Unionsent to each company affected two copies of the collec-tive-bargaining agreement. Each company signed bothcopies and returned them to the Union where they weresigned and one copy returned to the employer. In yearspast, Respondent had on each such occasion executedthe contract without change.In May 1980, the negotiations ended with the resultbeing a new collective-bargaining agreement calling for,inter alia, substantially increased wage levels. The con-tract was ratified by the Union's membership on May 27.The following week the local union representative had atelephone conversation with the president of Respond-ent, the call being prompted by inquiries made by unionemployees of Respondent who had heard that Respond-ent was not going to execute the contract. Respondentinformed the Union at that time that it was not going toexecute the contract and would not remain affiliatedwith the Union. Thereafter, on June 3, Respondent sent aletter to the Union stating that "due to changes in theproposed contract the J. D. Candler Roofing Company,Inc., withdraws forthwith from the Roofers Union Local149." An affidavit given to the Board by Respondent'spresident on the subject stated:We had no reason to believe that the increase forthis year would be abnormally high. We did give342 J. D. CANDLER ROOFING COMPANYSMRCA authority to bargain with the Union for us(I'm not sure exactly how we gave this authority)but they were only to reach agreement and thensubmit it to us for approval as indicated in para-graph 2(b) of our "Answer to the Charge AgainstEmployer." That is the practice we have followedin the past, i.e., signing our individual contract....When we've signed agreements with the Union inthe past, we have always signed an agreement nego-tiated on our behalf by the Employer Association,we have never made changes from the agreementnegotiated on our behalf by the SMRCA, becausethe prior agreements contained, relative to this year,small wage increases.From the facts, I can only conclude that Respondent'sattempted withdrawal from the multiemployer bargain-ing group was ineffective. First, the power of attorneyand letter of assent given for the 1978 negotiations by itsvery terms is effective for future negotiations unless re-voked. The manner in which it must be revoked isspelled out on its face. Respondent failed to comply withthese terms. It gave the Union no notice until after anagreement had been reached that it did not intend toabide by the negotiations between the Union andSMRCA. It gave no express notice whatsoever toSMRCA that it did not intend to abide by the negotia-tions. Correct or otherwise, SMRCA clearly believedthat it had in its possession a power of attorney andletter of assent from Respondent for the 1980 negotia-tions. It included Respondent's name on a list of compa-nies participating in the negotiations which was given tothe Union prior to the start of bargaining.Although the evidence is unclear on this point, appar-ently the Union in prior negotiating years had been givencopies of actual powers of attorney from the various em-ployers participating. In the 1980 negotiations, only a listof those companies submitting a power of attorney wasgiven to the Union. However, because this apparentchange in procedure involved all participating employ-ers, the Union would not have been put on notice thatRespondent had not filed a 1980 power of attorney andletter of assent.Importantly, no indication was given by Respondentto the involved Union prior to the reaching of a newcollective-bargaining agreement that it (Respondent) de-sired to pursue bargaining with the Union on an individ-ual basis. The only rational conclusion that can be drawnfrom Respondent's action between the time bargainingbegan on the 1980 agreement and the time an agreementwas reached is that it had covertly decided to adopt await-and-see attitude with respect to the agreement.Because of Respondent's long history of participatingin the multiemployer bargaining arrangement involved, Ifind that Respondent was bound to give some positivenotice of its intention not to participate or be bound bythe negotiations. Its failure or covert decision not to ex-ecute a 1980 power of attorney and letter of assent in myopinion constitutes only, in the words of the Board inJoseph McDaniel, supra, "an employer's private manifes-tation of dissent." Thus, I find that Respondent is Es-topped from asserting its purported withdrawal or non-membership as a defense to its failure to abide by theterms of the contract negotiated by SMRCA. FitzpatrickElectric, Inc., 242 NLRB 739 (1979): R. 0. Pyle Roofing.Co., Inc., 222 NLRB 786 (1976), enfd. 560 F.2d 1370 (9thCir. 1977).Under the arrangement followed in the past, whereineach employer executed a separate copy of the agree-ment, Respondent asserted that it had the right to rejector make changes in the agreement with the Union,wholly aside from the question of withdrawal.Failure to execute or abide by the terms of a collec-tive-bargaining agreement negotiated by a multiemployerassociation of which one is a member is, of course, a vio-lation of the Act and one for which a Board Order thatthe contract be executed is appropriate. Burgess Miningand Construction Corporation, 239 NLRB 92 (1978); Pres-ton H. Haskel Co., 238 NLRB 943 (1978); Northern Petro-leum Equipment Corporation, 244 NLRB 52 (1979). Thesituation is not altered when the refusal is based solelyon the increased cost or the nature of the contract. McAxSign Company, Inc. v. N.L.R.B., 576 F.2d 62 (5th Cir.1978), enfg. McAx Sign Company, Inc., 231 NLRB 957(1961); Michael J. Bollinger Co., 252 NLRB 406 (1980).As all parties have agreed that a collective-bargainingagreement was negotiated between SMRCA and theCharging Party Union to replace the 1978-80 agreement,the only question is whether Respondent was obligatedto abide by its terms. As noted by Administrative LawJudge Norman Zankel in his Decision in H. S. BrooksElectric, Inc., et al., 233 NLRB 889, 894 (1977):A collective-bargaining agreement is not an ordi-nary contract for the purchase of goods and serv-ices, nor is it governed by the same common lawconcepts which control such private contracts. JohnWiley & Sons. Inc. v. Livingston, 376 U.S. 543, 550(1964). The underlying origin of collective-bargain-ing agreements is derived, in part, from the statu-tory philosophy which seeks to protect employees'rights by establishing and maintaining collective-bargaining relationships. In deciding whether anemployer and a union have arrived at an agreement.the Board is not bound by technical rules of con-tract law. Lozano Enterprises v. N.L.R.B., 327 F.2d814 (9th Cir. 1964). Among the relevant factors insuch determinations are the practice of the partiesand their dealings with one another.The testimony of both parties is that the long-estab-lished practice has been for the respective members ofSMRCA to separately execute the collective-bargainingagreements negotiated between SMRCA and the Charg-ing Party Union. It is undisputed that no member ofSMRCA, including Respondent, has ever, in the manyyears of multiemployer bargaining with the Union, as-serted any right to refuse to sign a contract negotiatedbetween SMRCA and the Union. Prior to the instantcase, no member has ever actually refused to executesuch a contract. Such evidence, let alone the documen-tary evidence already discussed, more than establishesthat Respondent has manifested an "unequivical inten-tion" to be bound by multiemployer bargaining.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, it must be noted that the asserted rightof refusal to sign the contract was not voiced by Re-spondent until after it became aware of the terms of theagreement. Its notification to the Union that it would notsign the collective-bargaining agreement was notcouched in terms of a right to refuse to execute it butwas predicated on the agreement's increased wage levels.Thus, Respondent's claim at the hearing that it was privi-leged not to sign differs from its stated reasons for refus-ing to sign. Because Respondent's recently formed beliefthat no SMRCA member was ever obligated to sign anegotiated contract was never communicated to anyonein the Union, it is insufficient as a defense to the obliga-tion to sign. R. O. Pyle Roofing Company. et al., 222NLRB 786 (1976), enfd. 560 F.2d 1370 (9th Cir. 1977).The next question to be faced is whether Respondent'sattempt at withdrawal from the multiemployer bargain-ing was privileged. The Board's rules governing thewithdrawal of an employer or union from multiemployerbargaining was set forth in Retail Associates, Inc.. 120NLRB 388 (1958), and has been reiterated many timessince. They provide that "an employer may withdrawwithout the Union's consent prior to the start of bargain-ing by giving unequivocal notice of the intent to aban-don the multiemployer unit and to pursue negotiationson an individual employer basis. However, once negotia-tions have actually begun, withdrawal can only be effec-tuated on the basis of 'mutual consent' or 'unusual cir-cumstances."' The Carvel Company, 226 NLRB 1111,1112 (1976). See also Acme Wire Works, Inc., 229 NLRB333, 335 (1977).There is no question that unequivocal notice of intentto abandon the multiemployer unit was not given by Re-spondent. Clearly no notice of intention to pursue negoti-ations on an individual employer basis with the Unionwas given. Thus, the questions remain whether there was"mutual consent" or "unusual circumstances." No one inthe case contends that the Union has acquiesced any timein the attempted withdrawal, so an inquiry must be madeinto the question of unusual circumstances.It must also be remembered when considering the factsand the applicable law that Respondent was not merelywithdrawing from multiemployer bargaining. If thatwere all it was doing, the establishment of "unusual cir-cumstances" would permit the withdrawal without unionconsent. However, here, Respondent sought to avoid itsunion obligation entirely, to cease recognizing the Union,and to continue in business as a nonunion contractor.This it could do only if it secured the Union's consent.The question of whether employees are to be representedby a union is not a question which may be answered bythe employer or determined by his wishes. J. N. TanakaConstruction Company, Inc., 249 NLRB 238 (1980).Turning now to the question of whether there were"unusual circumstances," the Board cases decided sinceRetail Associates are instructive. In those cases, as statedby the Board in Hi-Way Billboards. Inc., 206 NLRB 22,23 (1973):In cases after Retail Associates, the Board has lim-ited application of the term "unusual circumstances"to those cases in which the withdrawing employerhas been faced with dire economic circumstances,i.e., circumstances in which the very existence of anemployer as a viable business entity has ceased or isabout to cease. Thus, the Board has held that anemployer may withdraw from a multiemployer bar-gaining association after negotiations with the unionhave begun where the employer is subject to ex-treme economic difficulties which result in an ar-rangement under the bankruptcy laws;6where theemployer is faced with the imminent prospect ofsuch adverse economic conditions as would require;it to close its plant.7.The Board has refused to permit an employer towithdraw from a multiemployer bargaining associ-ation when an employer states he has a good-faithdoubt as to the continued majority status of theunion where the claim is limited to his own employ-ees;9all of the employer's employees whom theunion represented were discharged;'° the union en-tered into separate agreements with individual em-ployer members of the association;1...or theemployer suffered a sharp decline in its business.'4In the foregoing instances the Board has found thatthere was no likelihood that the employer's contin-ued existence as a viable business entity was jeop-ardized and, therefore, the employer's withdrawalcould not be excused on the ground of "unusual cir-cumstances."6 U.S. Lingerie Corporation. 170 NLRB 750, 751' Spun-Jee Corp.. and the James Textile Corp., 171 NLRB 557.558.9Sheridan Creations. Inc., 148 NLRB 1503, 1505-06.'o The John J. Corbert Press, Inc., 163 NLRB 154, fn. 8." WE Painters, Inc., 176 NLRB 964, 965-966.14 Serv-Al Company. Inc., 199 NLRB No. 159 (ALJD. pp. 19-20).Was Respondent in such "dire economic circum-stances" as to threaten imminent bankruptcy or the ces-sation of business operation? The record is very sparseon this point. There was some testimony in the recordabout the impact on Respondent from an economicstandpoint if forced to abide by the terms of the 1980-82labor contract. Respondent noted that there are approxi-mately 200 roofing contractors in the Detroit metropoli-tan area which are nonunion. All of these contractorscan give much cheaper estimates than Respondent whichis bound by the terms of the union contract which hasrates of pay in excess of the nonunion rate. Respondent'spresident provided a rough chart of the cost differentialbetween rates in the 1980-82 labor contract and the ratesbeing paid since June 1980 by Candler (on a nonunionbasis). She explained that had Respondent paid the 1980-82 labor contract rate her payroll would have been$451,202.40. The Company actually paid $300,564 inwages. Virginia Candler, the owner of Respondent, whohad reviewed the figures above with the Company'spresident, testified that Respondent could not stay in344 J. D. CANDLER ROOFING COMPANYbusiness if it had to pay the 1980-82 rates. It was her po-sition that Respondent would go out of business if it hadto pay the new rates. She further testified that she wasnot going to put any more money in the Company andthat the Company's closing would result in not only thelaying off of the 7 or 8 union employees, but also wouldresult in the layoff of office personnel, estimaters, 15 or20 shinglers, and gutter repairmen.I find it impossible to determine whether the Companyis or would have been in dire economic circumstanceshad it abided by the 1980-82 labor agreement from theevidence adduced. The Company's financial condition isnot known in the record. The fate of similarly situatedcompeting companies which did abide by the terms ofthe labor agreement is not shown in the record. The re-lationship between its direct and indirect labor costs, andits gross earnings and profits is not shown. Most of thefactors which would go into making a rational decisionon this point are not in the record. Therefore, on therecord, I cannot find that the Company is in dire eco-nomic circumstances which would constitute "unusualcircumstances" and allow the otherwise untimely with-drawal of Respondent from the results of the associ-ation's bargaining. However, as such circumstancesmight exist, I will fashion a remedy which will allow forflexibility in the compliance stage.B. The Alleged Violation of Section 8(a)(5) of the Actby Withdrawing Recognition of the Union as ExclusiveCollective-Bargaining Representative of Certain of ItsEmployeesRespondent's letter to the Union on June 3, 1980,clearly establishes its purported withdrawal from theUnion due to changes in the 1980-82 labor contract.Since at least 1943, the Union has represented, for pur-poses of collective bargaining, Respondent's roofing em-ployees as part of a multiemployer unit. Even if Re-spondent had made a timely and proper withdrawal fromSMRCA and thus freed itself from any obligation to ex-ecute the 1980 contract, it would not, thereby, havefreed itself from any obligation to continue recognizingthe Union as its employees' representative. The presump-tion of continuing majority status afforded to unions isnot affected by employer's withdrawal from multiem-ployer bargaining. Tahoe Nugget, Inc., d/b/a Jim Kelly'sTahoe Nugget, 227 NLRB 357 (1976); Nevada Lodge, 227NLRB 368 (1976), enfd. 584 F.2d 293 (9th Cir. 1978);East Bay Chevrolet Company, d/b/a Time Chevrolet, 242NLRB 625 (1979). The withdrawal of recognition wasnot explained by Respondent as having been based onany "objective considerations" or loss of majority by theUnion. Accordingly, the withdrawal was unlawful.C. Allegations That Respondent Bypassed theCharging Party Union and Dealt Directly With ItsEmployees in Violation of Section 8(a)(5) of the ActThe record is clear that Respondent's president metwith its employees shortly after the June 3, 1980, pur-ported withdrawal from the Union and offered those em-ployees a wage package for the coming year. Respond-ent's president allowed the employees to make a counter-offer which was rejected. The employees then acceptedRespondent's original offer. Such individual bargainingwith unit members is a violation of the Act. Western Pa-cific Roofing Corporation, 244 NLRB 501 (1979).D. Allegations That Respondent ConstructivelyDischarged Employees Jerry Brylewski and WalterRehand and Discharged Kevin Banks Because ofTheir Union AffiliationRespondent's vice president admitted that the three in-volved alleged discriminatees would have been unable tomaintain their union membership and union status hadthey continued to work for Respondent once it became anonunion company and refused to pay the then prevail-ing contractual rates. Rehand and Brylewski both termi-nated their employment after it became clear the Compa-ny was going nonunion. Banks continued to work for ap-proximately I week after the rejection.Banks testified that Respondent's president told him bytelephone that he was not wanted any longer and thathis check would be mailed to him. These telephone callsoccurred after Banks went home without a job assign-ment after being told that his union membership meantthat he could not continue to work for Respondent. Fur-thermore, Respondent's president, according to Banks,complained that he notified the Union of Candler's joblocations just before telling him that he was not wantedany more. These aspects of Banks' testimony were notdenied by Respondent. Banks denied vehemently the al-legation made by Valade and I credit his denial.There is no dispute that Rehand and Brylewski bothleft the employ of Respondent because it was changingits status to nonunion. Furthermore, it is clear that theunit employees were not given job assignments duringthe days it took Respondent to make up its mind aboutcontinuing as a union company. The point that individualagreement to Respondent's nonunion status was a re-quirement for obtaining work from Respondent was,thus, not one that could have been missed by the em-ployees.On these facts, it is apparent that the employees' unionviews and activities lead to their respective dischargesand that a finding of a violation of Section 8(a)(1) and (3)regarding their terminations is mandated. Western PacificRoofing Corporation, supra; Marquis Elevator Company,Inc., 217 NLRB 461 (1975); Superior Sprinkler, Inc., 227NLRB 2204 (1977); Johnson Electric Company, Inc., andWilliam A. Johnson and Albert M. Thompson d/b/a JohnElectric Company, 196 NLRB 637, 644 (1972).IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set out above, I shall recommend that itbe required to cease and desist therefrom and to post ap-propriate notices.There remains for consideration the question of theeffect of the remedy in this case on the continuing viabil-ity of Respondent as a going concern. The Board has re-jected defenses based on the defunctness of a business en-terprise or its inability to satisfy the monetary liabilitiesimposed by an order. See, for example, Bagel Bakeries345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil of New York, 226 NLRB 622, 631 (1976). Therethe Administrative Law Judge, with the Board's approv-al, stated that the potential uncollectability of the judg-ment was not a basis for absolving a respondent from lia-bility. See also Barbara Clark and Benjamin L. Clarkd/b/a Star Grocery Company. and d/b/a Star SuperDuper, 245 NLRB 196 (1979). As the Board stated in In-ternational Technical Products Corporation. et al.. 249NLRB 1301, 1304 (1980), while pointing out that theBoard's Order enforces a public rather than a privateright:To insure that the adverse effects of a wrongdoer'sunlawful conduct are eliminated and that the publicright is vindicated, it is essential that there be fullcompliance with the Board's order requiring thatthe employer comply with the order's remedial pro-visions. It should be noted, however, that while oncertain occasions the remedial provision of a Boardorder may or may not, depending on the violationsfound, require financial reimbursement, that orderseeks only to remedy a wrongdoer's unlawful con-duct and to this end it is fashioned without regardto a wrongdoer's past, present, or future state ofassets.If, indeed, compliance with a Board order, and par-ticularly the financial obligation imposed, threatens Re-spondent's continued viability, it would seem that the ap-propriate avenue would not lie in dismissal of the com-plaint, for that would deny the public generally and theCharging Party specifically the benefit of the remainderof the Board's negative and affirmative remedial provi-sions. Rather, Respondent should seek alleviation ofthose burdens in the compliance stage of the proceeding.Finally, I note Respondent's contention that compli-ance with the Board's order would cause it to cease busi-ness, hurting all its employees and the community atlarge. As this may be the case, in the remedy I have fa-shioned, the Union is given the option of requiring com-pliance by Respondent with the terms and conditions, in-cluding wages, of the 1980-82 labor agreement negotiat-ed between it and SMRCA, or individually negotiating aseparate agreement with Respondent. M & M Oldsmo-bile, Inc., 156 NLRB 903 (1966).As I have found that Respondent unlawfully refusedto place in effect the terms and conditions of employ-ment called for by the June 1, 1980, agreement, I recom-mend that Respondent be ordered, upon request of theUnion, to comply retroactively to June 1, 1980, with theterms of said agreement, including but not limited to theprovisions relating to wages and economic benefits, andto make whole its employees for any losses suffered byreason of Respondent's refusal to give effect to theagreement, with interest thereon, computed in accord-ance with the Board's established standards set forth inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977). Alterna-tively, I recommend that Respondent be ordered to bar-gain collectively, upon request, with the Union as the ex-clusive representative of the employees in the appropri-ate unit, and, if an understanding is reached, embodysuch understanding in a signed agreement. If the Unionand Respondent reach such an agreement, and saidagreement calls for economic benefits in excess of thosepaid by Respondent since June 1, 1980, I recommendthat Respondent make whole its employees for any lossessuffered by reason of the difference in benefits actuallypaid the affected employees and those that would havebeen paid under the agreement.CONCI.USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All journeymen roofers, registered apprentices, andprobationary apprentices employed by Respondent, butexcluding office clerical employees, guards, and supervi-sors as defined in the Act, constitute a unit appropriatefor collective bargaining within the meaning of Section9(b) of the Act.4. At all times since 1972, the Union has been and nowis the exclusive representative of the employees in thesaid unit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By refusing, on and after June 3, 1980, to place ineffect the terms and conditions of employment agreedupon between SMRCA and the Union on June 1, 1980,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6. By withdrawing recognition of the Union as the col-lective-bargaining representative of Respondent's em-ployees in said unit, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) ofthe Act.7. By constructively discharging employees Brylewskiand Rehand and discharging employee Banks because oftheir union status, activities, and views, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act.8. By bypassing the Charging Party Union and dealingdirectly with its employees in said unit, offering to payits employees wage rates which differ from those con-tained in the collective-bargaining agreement dated June1, 1980, between the Union and SMRCA, establishingnew wages and benefits for its employees without firstaffording the Union an opportunity to negotiate and bar-gain with it concerning such changes, and withouthaving reached an agreement with the Union, Respond-ent has engaged in unfair labor practices within themeaning of Section 8(a)(l) and Section 2(6) and (7) ofthe Act.9. By the foregoing conduct, Respondent has inter-fered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of theAct and is thereby engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.10. The aforesaid unfair labor practices are all unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.346 J. D. CANDLER ROOFING COMPANYUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 9(c)of the Act, I hereby issue the following recommended:ORDER'The Respondent, J. D. Candler Roofing Company,Inc., Detroit, Michigan, its officers, agents, successorsand assigns, shall:1. Cease and desist from:(a) Bypassing the Charging Party Union and dealingdirectly with its employees in the unit found appropriateby offering to pay its employees wage rates which differfrom those contained in the collective-bargaining agree-ment dated June 1, 1980. between the Union and theSoutheastern Michigan Roofing Contractors Association.Inc. (SMRCA), establishing new wages and benefits forits employees in the unit without having first affordedthe Union an opportunity to negotiate and bargain withit concerning such changes and without having reachedan agreement with the Union, and withdrawing its rec-ognition of the Union as the exclusive collective-bargain-ing representative of Respondent's employees in the unitor in any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.(b) Constructively discharging its employees JerryBrylewski and Walter Rehand and discharging its em-ployee Kevin Banks or in any other manner discriminat-ing against its employees in regard to hire or tenure ofemployment or any term or condition of employment todiscourage support for, activities on behalf of, or mem-bership in the Union or any other labor organization.(c) Refusing to bargain in good faith with the Union asthe collective-bargaining agent for Respondent's employ-ees in the unit found appropriate.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Upon request of the Union, rescind the changes inwages and other terms and conditions of employmentmade effective by Respondent on or after June 1, 1980,and place in effect the terms and conditions of employ-ment called for by the June 1, 1980, agreement reachedbetween the Union and SMRCA and to comply retroac-tively to June 1, 1980, with the terms of said agreement,including but not limited to provisions relating to wagesand economic benefits, and to make whole its employeesfor any losses suffered by reason of Respondent's refusalto give effect to the agreement, with interest.(b) Alternatively, upon request of the Union, rescindthe changes in wages and other terms and conditions ofemployment placed in effect on or after June 1, 1980. byRespondent and bargain in good faith with the Union re-garding any future changes and, if an understanding isreached, to embody such understanding in a signedagreement.In the event no exceptions are filed as provided by Sec. 102.4h of heRules and Regulations of the National L abor Relations HBoard the find-ings, conclusions, and recommended Order herein shall, as pro, ided inSec 102.48 of the Rules and Regulations, he adopted h) the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed ,aived for all purposes.(c) Make whole any employees who have suffered aloss in wages or other monetary benefits as a result ofthe unilateral changes in wages and other benefits madeby Respondent on or after June 1, 1980.(d) Offer immediate and full reinstatement to JerryBrylewski, Walter Rehand, and Kevin Banks. to theirformer positions of employment or, if those positions nolonger exist. to substantially equivalent positions andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination practiced againstthem with interest.(e) Preserve and, upon request, make available to theBoard or its agents all records necessary to analyze theamount due in the effectuation of this remedial Order.(f) Post at Respondent's place of business in Detroit,Michigan. copies of the attached notice marked "Appen-dix."2Copies of said notice, on forms provided by theRegional Director for Region 7, after being duly signedby Respondent's representatives, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that these notices are notaltered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 7, in writ-ing, within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event this Order is enforced b a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Postled b Order oifthe National l.abor Relations Board"' shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Fnforcing an Order ofthe National l.abor Relations HBoard"APPENDIXNoTicEt To EMPLOYEESPosilll) HB ORDER OF THENATIONAI. LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWi w.t. N discharge or otherwise discrimi-nate against our employees in regard to their hire,tenure, or any term or condition of employment todiscourage support for, activities on behalf of. ormembership in the Union or any other labor organi-zation.WE wit l. NOT- bypass the Union and deal directlywith our employees in the unit represented by theUnion by offering to pay wage rates which differfrom those contained in a collective-bargainingagreement dated June 1, 1980, between the Unionand the Southeastern Michigan Roofing ContractorsAssociation, Inc., without first affording the Unionan opportunity to negotiate and bargain with usconcerning such changes and without havingreached an agreement with the Union.WIt Wil NO withdraw reconition of the Unionas the exclusive collective-bargaining representativeof our employees int he unit or in any like or relat-ed manner interfere with, restrain, or coerce our347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of rights guaranteed bySection 7 of the National Labor Relations Act.WE WILL NOT refuse to bargain in good faithwith the Union as the collective-bargaining agentfor our employees in the unit found appropriate.WE WILl., upon request of the Union, rescind thechanges in wages and other terms and conditions ofemployment made effective by us after June 1,1980, and place in effect the terms andconditions ofemployment called for in the June 1, 1980, agree-ment reached between the Union and the Southeast-ern Michigan Roofing Contractors Association,Inc., and comply retroactively to June 1, 1980, withthe terms of said agreement, including but not limit-ed to provisions relating to wages and economicbenefits, and WE WII. make whole our employeesfor any losses suffered by reason of refusal to giveeffect to the agreement, with interest; or alternative-ly, upon request of the Union, bargain in good faithwith the Union regarding any future changes and, ifan understanding is reached, embdy such under-standing in a signed agreement.WE WILL offer immediate and full reinstatementto Jerry Brylewski, Walter Rehand, and KevinBanks to their former positions of employment or, ifthose positions no longer exist, to substantiallyequivalent positions, and make them whole for anylosses they may have suffered as a result of our dis-crimination against them, with interest.J. D. CANDI.ER ROOFING COMPANY, INC.348